DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group I, claims 1-10 in the reply filed on December 17, 2020 is acknowledged.  Claims 11-17 have been withdrawn.  Claims 1-10 are currently pending and under examination.
	
This application is a Divisional of U.S. Patent Application No. 14/770766, filed August 26, 2015, now U.S. Patent No. 10,518,233; which is a national phase application claiming benefit of priority under 35 U.S.C. §371 to PCT International Application No. PCT/US2014/022433, filed March 10, 2014, which claims benefit of priority to U.S. Provisional Patent Application No. 61/784947, filed March 14, 2013, and Great Britain application GB1308843.0, filed May 16, 2013.

Claim Objections

Claim 2 is objected to because of the following informalities:  there should be a semicolon present following step (c).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The first claim is indefinite, because this claim is not numbered.  Therefore, it is unclear if this claim is intended to be included in the claim set.  For the purposes of examination, this claim will be interpreted to be claim 1.  
Claims 2-10 are also rejected as these claims recite dependence from claim 1, however, as noted, there is no labeled claim 1 present.  
Additionally regarding claim 1, this claim is drawn to a “granulated enzyme formulation” that includes a carrier and a primary and secondary solution.  However, it is unclear how the formulation is a “granulated enzyme formulation,” because the carrier can be a liquid as it is not limited, and both (a) and (b) are recited to be solutions.  Additionally, as (a)-(c) are intended to be together as the granulated enzyme formulation, it is unclear how there can be a separate primary and secondary solution.  
Further regarding claim 1, it is noted that phytase is the only enzyme recited in this claim, and with regard to the primary solution, as “or any combination thereof” is utilized, phytase is not required to be present.  Thus, it is unclear how the formulation would be an enzyme formulation if phytase is not a required component.  

Claim 5 recites “algenate” on line 2 and “celluloase” on lines 3 and 4.  This claim is indefinite, because it is unclear what “algenate” and “celluloase” are intended to encompass.  It appears that this may be a typographical error, and should instead read “alginate” and “cellulose.”
Claim 7 recites “anti-micorbial” in line 1.  This claim is indefinite, because it is unclear what “anti-micorbial” is intended to encompass.  It appears that this may be a typographical error, and should instead read “anti-microbial.”
Claim 8 recites “methyl cellulase” and “hydroxypropyl cellulase” on line 4, hydroxypropyl methyl cellulase” on line 4-5, and “carboxymethyl cellulase” on line 5.  This claim is indefinite, because it is unclear what these terms refer to.  While cellulase is a type of enzyme, it appears that these terms should instead be “methyl cellulose,” “hydroxypropyl cellulose,” hydroxypropyl methyl cellulose,” and “carboxymethyl cellulose,” which are known to be binding agents.
Additionally regarding claim 8, this claim utilizes a mixture of commas and semicolons throughout the Markush group.  It is unclear if this mixed use is intended to convey additional grouping limitations.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, 7, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Badolato Bonisch et al. (WO 2012/025462; Published March 1, 2012).
Regarding claims 1, 3-5, 7, and 8, Badolato Bonisch et al. teach a composition comprising: water, which is a carrier; phytase; citric acid and potassium phosphate, which are buffers; sucrose and sodium chloride, which are stabilizers; maltodextrin, which is a binding agent and also an enhancer; and potassium sorbate, which is an anti-microbial (p. 12, Example 7).  
As the composition of Badolato Bonisch et al. is a drink, where water is the carrier, the phytase, buffer, stabilizer, binding agent, and anti-microbial can be considered a primary solution, and the enhancer can be considered a secondary solution.  As Badolato Bonisch et al. teach the components as claimed, and as the components of the composition of Badolato Bonisch et al. cannot be separated from their properties, the presence of these components together would form the granulated enzyme formulation as claimed.


Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Millan (WO 2012/110777; Published Aug. 23, 2012).
Regarding claims 1-6 and 8-10, Millan teaches a feed additive composition, which can be formulated as a granule, the composition comprising a mixture including: wheat, a wheat component, and starch, which are carriers; phytase; sucrose, sorbitol, and sodium chloride, which are stabilizers; maltodextrin, sodium chloride, gelatin, hydroxypropyl cellulose, and 
The composition of Millan can be a granulated formulation, where wheat, a wheat component, and starch are the carrier; the phytase, buffer, stabilizer, binding agent, and first plasticizer can be considered a primary solution; and the enhancer and second plasticizer can be considered a secondary solution.  As Millan teaches the components as claimed, and as the components of the composition of Millan cannot be separated from their properties, the presence of these components together would form the granulated enzyme formulation as claimed.

Conclusion
No claims are allowable.

Art of Record:
Bucalo et al., US 2007/0231406, Published 2007 (toothpaste composition comprising a carrier, enzymes, buffer, stabilizer, binding agent, plasticizers, anti-microbial, enhancer, and/or flowing agent).

Cantu, US 2009/0297668, Published 2009 (a substitute food item composition comprising a carrier, enzymes, buffer, stabilizer, binding agent, plasticizers, anti-microbial, enhancer, and/or flowing agent).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653